In the

      United States Court of Appeals
                  For the Seventh Circuit
                      ____________________ 
No. 18‐1361 
FRANCINA SMITH, 
                                                     Plaintiff‐Appellee, 
                                   v. 

GC SERVICES LIMITED PARTNERSHIP, 
                                                 Defendant‐Appellant. 
                      ____________________ 

          Appeal from the United States District Court for the 
          Southern District of Indiana, Indianapolis Division. 
             No. 16‐cv‐01897 — Richard L. Young, Judge. 
                      ____________________ 

    ARGUED SEPTEMBER 17, 2018 — DECIDED OCTOBER 22, 2018 
                  ____________________ 

   Before  EASTERBROOK,  KANNE,  and  BRENNAN,  Circuit 
Judges. 
    KANNE, Circuit Judge. Synchrony Bank hired GC Services 
Limited Partnership to collect a debt Francina Smith purport‐
edly owed on her Sam’s Club credit card. In response, Smith 
sued GC Services for alleged violation of the Fair Debt Collec‐
tions Practices Act (“FDCPA”), 15 U.S.C. § 1601 et seq. Eight 
months later, GC Services notified Smith that she signed an 
2                                                       No. 18‐1361 

arbitration  agreement  with  Synchrony  Bank  when  she  ob‐
tained  the  credit  card.  GC  Services  demanded  arbitration. 
Smith promptly refused. Another five months passed before 
GC Services filed a motion to compel arbitration. The district 
court denied the motion after holding that GC Services could 
not  enforce  the  arbitration  agreement  on  Synchrony  Bank’s 
behalf and finding that GC Services waived any right to arbi‐
tration. Because of GC Services’ gratuitous delay in seeking 
arbitration, we aﬃrm the district court’s decision. 
                           I. BACKGROUND 
    In 2014, Francina Smith applied for and received a Sam’s 
Club credit card from Synchrony Bank. The credit card con‐
tract  included  an agreement to  arbitrate  all disputes  arising 
from the account. The arbitration agreement also contained a 
waiver of the right to seek class action relief. In March 2016, 
Synchrony Bank hired GC Services to collect an allegedly un‐
paid balance on the credit card. GC Services informed Smith 
that  it  would  commence  collection  proceedings  unless  she 
disputed the debt in writing.  
    On July 15, 2016, Smith brought a class action suit against 
GC Services, alleging that the company violated the FDCPA 
when it required her to dispute the debt in writing. She con‐
currently  requested  class  certification.  In  August  2016,  GC 
Services filed a motion to dismiss for failure to state a claim, 
lack of standing, and lack of personal jurisdiction. The motion 
to dismiss did not mention the arbitration agreement.  
    Smith  subsequently  sought  and  received  leave  to  file  an 
amended complaint, thus resolving the personal jurisdiction 
wdeficiencies. At  the  same  time, Smith  renewed  her motion 
for  class  certification.  GC  Services  filed  a  second  motion  to 
No. 18‐1361                                                           3 

dismiss. In that motion, the company again argued that Smith 
lacked standing to sue and that she failed to state a claim be‐
cause the FDCPA requires consumers to dispute alleged debts 
in  writing.  GC  Services  also  opposed  the  class  certification 
motion.  But  the  company  did  not  mention  the  arbitration 
agreement in any of its briefing. 
    While these motions were pending, several discovery dis‐
putes  arose.  On  February  17,  2017,  Magistrate  Judge  Debra 
McVicker  Lynch  scheduled  a  discovery  conference  and  di‐
rected the parties to file a joint report listing their discovery 
disputes.  In  that  report,  the  parties  identified  five  points  of 
contention.  The  magistrate  judge  held  the  status  conference 
and directed GC Services to produce the account histories for 
the putative class members. Several weeks later, GC Services 
requested a second status conference to decide an unresolved 
discovery  dispute,  but  the  company  later  withdrew  its  re‐
quest after reaching an agreement with Smith.  
    On March 10, 2017, GC Services sent Smith a letter notify‐
ing her of the arbitration agreement and demanding arbitra‐
tion.  Three  days  later,  Smith  unequivocally  refused  to  pro‐
ceed to arbitration. This correspondence was not filed on the 
docket,  and  the  district  court  was  not  notified  that  GC  Ser‐
vices had demanded arbitration. GC Services filed an answer 
to the amended complaint on April 19, 2017. In the answer, 
the  company  denied  all  factual  allegations  and  listed  its  af‐
firmative  defenses.  Moreover,  GC  Services  did  not  mention 
the newly discovered arbitration agreement. 
    Months passed, and GC Services made no attempt—on the 
docket or oﬀ—to compel arbitration. On June 19, 2017, the dis‐
trict court denied GC Services’ motion to dismiss. The court 
found  both  that  Smith  had  standing  to  sue  and  that 
4                                                      No. 18‐1361 

§ 1692g(a)(3)  “plainly  does  not”  impose  a  writing  require‐
ment.  Smith  v.  GC  Servs.  Ltd.  P’ship,  No.  1:16‐cv‐01897‐RLY‐
DML, 2017 WL 2629476, at *4 (S.D. Ind. June 19, 2017) (quot‐
ing Clark v. Absolute Collection Serv., Inc., 741 F.3d 487, 490 (4th 
Cir. 2014)). Approximately one month later, the district court 
granted Smith’s motion to certify the class.  
    On August  7,  2017,  thirteen  months  after  the  suit  began, 
GC Services moved to compel arbitration. The district court 
denied  the  motion  on  two  independent  grounds.  First,  the 
court held that, as a nonsignatory, GC Services could not en‐
force the arbitration agreement. Second, the court found that 
GC  Services  had  waived  any  right  to  arbitrate  by  not  dili‐
gently asserting that right. This appeal followed. 
                             II. ANALYSIS 
    GC  Services  frames  this  appeal  as  one  involving  the 
“novel issue” of whether GC Services can bind Smith to the 
arbitration  agreement  as  a  nonsignatory.  (Appellant’s  Br.  at 
1.) But that question of state law need be reached only if the 
district court erred in finding that the company waived any 
right to arbitrate.  
   Before  we  reach  the  merits,  we  must  address  an  initial 
question  of  terminology.  In  the  criminal  context,  we  distin‐
guish between “forfeiture” and “waiver.” See United States v. 
Woods,  301  F.3d  556,  560  (7th  Cir.  2002)  (explaining  that 
waiver of an argument precludes review, while mere forfei‐
ture of an argument permits plain error review). Forfeiture “is 
the  failure  to  make  the  timely  assertion  of  a  right,”  while 
“waiver is the ‘intentional relinquishment or abandonment of 
a known right.’” United States v. Olano, 507 U.S. 725, 733 (1993) 
(quoting Johnson v. Zerbst, 304 U.S. 458, 464 (1938)). Our prior 
No. 18‐1361                                                           5 

cases discussing the loss of a right to arbitrate uniformly con‐
sider  whether  “waiver”  occurred.  But  the  concept  encom‐
passes  both  intentional  relinquishments  and  implicit  aban‐
donments of the right. See, e.g., Kawasaki Heavy Indus., Ltd. v. 
Bombardier Recreational Prod., Inc., 660 F.3d 988, 994 (7th Cir. 
2011)  (explaining  that  waiver  can  occur  explicitly  or  be  in‐
ferred from inconsistent actions). For consistency’s sake, we 
will consider whether GC Services “waived” any right to ar‐
bitration. But that analysis necessarily includes the concept of 
forfeiture as defined above. 
    Like any other contractual right, the right to arbitrate can 
be waived. St. Mary’s Med. Ctr. of Evansville, Inc. v. Disco Alu‐
minum Prod. Co., 969 F.2d 585, 590 (7th Cir. 1992). In this case, 
the arbitration agreement also included a waiver of the right 
to bring a class action suit. If GC Services waived any right to 
arbitrate, the company necessarily waived any right to oppose 
class  certification  premised  on  the  agreement.  See  A.D.  v. 
Credit One Bank, N.A., 885 F.3d 1054, 1065 n.17 (7th Cir. 2018). 
“The factual determinations that a district court predicates a 
finding of waiver upon are reviewed for clear error, while the 
legal question of whether the conduct amounts to waiver is 
reviewed de novo.” Ernst & Young LLP v. Baker O’Neal Holdings, 
Inc., 304 F.3d 753, 756 (7th Cir. 2002) (citing Iowa Grain Co. v. 
Brown, 171 F.3d 504, 509 (7th Cir. 1999)). If the district court 
applied “the applicable law” in weighing the evidence, the re‐
sult  turns  on  “whether  the  district  court  clearly  erred  in  its 
assessment” that waiver occurred. Iowa Grain Co., 171 F.3d at 
509.  
   Smith does not contend that GC Services expressly waived 
any right to arbitrate. The question is whether we should infer 
that forfeiture occurred, which requires us to “determine that, 
6                                                       No. 18‐1361 

considering the totality of the circumstances, a party acted in‐
consistently with the right to arbitrate.” Kawasaki, 660 F.3d at 
994. Many factors are relevant to this analysis, but diligence 
or the lack thereof is particularly important. Id. Did “the party 
seeking arbitration … do all it could reasonably have been ex‐
pected  to  do  to  make  the  earliest  feasible  determination  of 
whether to proceed judicially or by arbitration?” Cabinetree of 
Wisconsin, Inc. v. Kraftmaid Cabinetry, Inc., 50 F.3d 388, 391 (7th 
Cir. 1995). We also consider “whether the allegedly defaulting 
party  participated  in  litigation,  substantially  delayed  its  re‐
quest for arbitration, or participated in discovery.” Kawasaki, 
660 F.3d at 994. We need not find that the nonmoving party 
was  prejudiced  by  the  delay  in  seeking  arbitration.  See  St. 
Mary’s, 969 F.2d at 590 (“[W]here it is clear that a party has 
forgone its right to arbitrate, a court may find waiver even if 
that  decision  did  not  prejudice  the  non‐defaulting  party.”). 
“[A]n election to proceed before a nonarbitral tribunal for the 
resolution of a contractual dispute is a presumptive waiver of 
the right to arbitrate.” Cabinetree, 50 F.3d at 390. 
     A. GC  Services Acted  Inconsistently  with  the  Right  to Arbi‐
        trate 
     The district court found that GC Services did not act dili‐
gently because the company did not mention the arbitration 
agreement in its answer, provided an inadequate explanation 
for the five‐month delay in seeking arbitration after learning 
of  the  agreement,  and  prejudiced  Smith  by  (unsuccessfully) 
engaging in motions practice.  
   GC Services did not privately demand that Smith arbitrate 
her claim until eight months after she filed suit. After Smith’s 
prompt refusal, the company waited another five months be‐
No. 18‐1361                                                        7 

fore moving to compel. GC Services’ explanation for these de‐
lays is entirely inadequate. The company contends that the in‐
itial  eight‐month  delay  occurred  because  the  arbitration 
agreement was in Synchrony Bank’s possession and so “GC 
Services was unaware of [its] existence.” (Appellant’s Reply 
Br. at 8.) The initial suggestion that GC Services—a sophisti‐
cated debt collection agency—would be unaware that credit 
card agreements routinely include arbitration agreements is 
suspect. Such provisions are commonplace, and GC Services 
should have investigated whether Smith’s contract contained 
one. What’s more, federal regulations require credit card is‐
suers to post their credit card agreements online. See 12 C.F.R. 
§ 1026.58(d).  Even  if  Synchrony  Bank  was  nonresponsive  to 
inquiries,  GC  Services  could  have  found  the  agreement 
through a routine internet search. 
    But  set  aside  the  initial  eight‐month  dalliance.  Even  as‐
suming that GC Services could not have reasonably discov‐
ered  the  existence  of  the  arbitration  agreement  until  March 
2017, the company’s actions from that point were unjustified 
and  manifestly  inconsistent  with  an  intention  to  arbitrate. 
Several weeks later, GC Services filed its answer, but made no 
mention of the arbitration agreement. The company’s motion 
to  dismiss  and  Smith’s  motion  for  class  certification  were 
pending,  but  GC  Services  made  no  eﬀort  to  supplement  its 
briefing.  
   When finally submitted, that motion was accompanied by 
two  declarations  and  a  copy  of  the  credit  card  agreement. 
Each  declaration  was  less  than  four  pages.  One  declaration 
was given by a GC Services employee. The credit card agree‐
ment was, as already stated, available online. GC Services has 
not provided any information regarding its eﬀorts to obtain 
8                                                     No. 18‐1361 

this minimal documentation from Synchrony Bank. Did GC 
Services request it once or many times? When was the infor‐
mation first requested?  We can only guess.  
    Setting  aside the inexplicable  delay  in  obtaining a  three‐
page declaration, GC Services has not explained why it never 
notified the district court that it intended to move to compel 
arbitration. At  the  time  the  company  demanded  that  Smith 
consent  to  arbitration,  a  motion  to  dismiss  and  motion  for 
class  certification  were  pending.  Arbitration  would  have 
mooted  both  motions  before  the  district  court.  But  GC  Ser‐
vices  never  requested  that  consideration  of  the  motions  be 
stayed  or  even  mentioned  the  arbitration  agreement  in  its 
briefing.  
   GC Services also argues that Smith—not the company—is 
the “primary, and in many respects, sole cause of any delay.” 
Appellant’s Reply Br. at 9. This perplexing argument has no 
merit.  The  arbitration  agreement  here  was  elective. Accord‐
ingly, GC Services had the obligation to discover and assert 
any right to arbitration. See Kawasaki, 660 F.3d at 997 n.6 (ex‐
plaining that a party to an elective arbitration clause may pro‐
ceed in court unless the opposing party has aﬃrmatively in‐
voked the clause). On these facts, the district court’s conclu‐
sion that GC Services waived its right to arbitration was not 
erroneous.  
     B. Smith Would be Prejudiced by Arbitration 
    The company attempts to buttress its inadequate explana‐
tions for the delay by asserting that the district court erred in 
finding that Smith would be prejudiced by proceeding to ar‐
bitration.  
No. 18‐1361                                                           9 

    As  an  initial  matter,  GC  Services  incorrectly  argues  that 
waiver can occur only if there was prejudice. GC Services re‐
lies upon cases from the First and Fifth Circuits for that prop‐
osition.  See  MicroStrategy,  Inc.  v.  Lauricia,  268  F.3d  244,  249 
(4th Cir. 2001); Creative Sols. Grp., Inc. v. Pentzer Corp., 252 F.3d 
28, 32 (1st Cir. 2001). But we have repeatedly held that preju‐
dice is not necessary to a finding of waiver. See Kawasaki, 660 
F.3d at 994; St. Mary’s, 969 F.2d at 590.  
    Nevertheless, prejudice is a relevant factor. See St. Mary’s, 
969 F.2d at 590 (“If prejudice is relevant, even if not disposi‐
tive, the district court should consider it just as it should con‐
sider any other relevant factor.”). GC Services argues that the 
district court erred—as a matter of law—when it partially re‐
lied upon the company’s filing of a motion to dismiss in con‐
cluding  that  prejudice  existed.  “A  party  does  not  waive  its 
right to arbitrate a dispute by filing a motion to dismiss or a 
motion to transfer venue.” Faulkenberg v. CB Tax Franchise Sys., 
LP, 637 F.3d 801, 807 (7th Cir. 2011) (quoting Halim v. Great 
Gatsby’s Auction Gallery, Inc., 516 F.3d 557, 562 (7th Cir. 2008)). 
However,  we  have  never  held  that  the  filing  of  a  motion  to 
dismiss is irrelevant to the waiver analysis.  
   When  a  motion  to  dismiss  raises  jurisdictional  or  proce‐
dural arguments for dismissal, the party has not “submit[ed] 
the case to the court for a decision that resolves the dispute.” 
Kawasaki,  660  F.3d  at  995;  accord  Sharif  v.  Wellness  Int’l  Net‐
work, Ltd., 376 F.3d 720, 727 (7th Cir. 2004). On the other hand, 
a motion seeking a determination that the plaintiﬀ’s legal the‐
ory does not state a claim is evidence of waiver because suc‐
cess by the defendant ends “the case just as surely as a judg‐
ment entered after a trial.” St. Mary’s, 969 F.2d at 589. 
10                                                   No. 18‐1361 

    In this case, GC Services’ motion to dismiss framed an in‐
tegral—perhaps  dispositive—issue:  whether  15  U.S.C. 
§ 1692g(a)(3) requires that debts be disputed in writing. The 
Third Circuit has held that a written dispute is required; the 
Second, Fourth, and Ninth Circuits have held that no writing 
requirement  exists.  Compare  Graziano  v.  Harrison,  950  F.2d 
107, 112 (3d Cir. 1991), with Clark, 741 F.3d at 490–91; Hooks v. 
Forman,  Holt,  Eliades & Ravin, LLC, 717 F.3d 282,  285–87 (2d 
Cir. 2013); Camacho v. Bridgeport Fin., Inc., 430 F.3d 1078, 1080–
82 (9th  Cir. 2005). District courts within the  Seventh Circuit 
have decided the issue both ways. See, e.g., Jolly v. Shapiro, 237 
F. Supp. 2d 888, 895 (N.D. Ill. 2002) (finding a writing require‐
ment); Campbell v. Hall, 624 F. Supp. 2d 991, 1000 (N.D. Ind. 
2009) (finding no writing requirement).  
    If the district court had rejected Smith’s fundamental legal 
theory, GC Services would have both prevailed on the merits 
and  strengthened  the  intra‐circuit  precedent  supporting  an 
interpretation of § 1692g(a)(3) favorable to debt collectors. GC 
Services’ decision to submit that question to the district court 
was “not consistent with a desire to arbitrate.” St. Mary’s, 969 
F.2d at 589. And an attempt to compel arbitration after losing 
on a central legal issue is suspect because “[a] party may not 
normally submit a claim for resolution in one forum and then, 
when it is disappointed with the result in that forum, seek an‐
other forum.” Id.  
   Thus,  the  district  court’s  determination  that  Smith  was 
prejudiced  when  GC  Services  sought  arbitration  after  Smith 
had defeated a motion to dismiss, obtained class certification, 
and litigated several discovery issues was not erroneous. In 
essence,  GC  Services  sought  to  erase  Smith’s  successes—in‐
cluding  her  victory  on  the  pivotal  legal  issue  of  whether 
No. 18‐1361                                                   11 

§ 1692g(a)(3) contains a writing requirement. This attempt to 
“play heads I win, tails you lose” is “the worst possible reason 
for delay.” Cabinetree, 50 F.3d at 391. GC Services’ argument 
that Smith would suﬀer no prejudice from proceeding to ar‐
bitration is not only wrong but beside the point.  
                         III. CONCLUSION 
    GC  Services did not discover the existence of the arbitra‐
tion agreement for eight months, and then the company did 
not notify the court or move to compel arbitration for another 
five months. None of the explanations oﬀered for the delays 
are adequate. And GC Services’ decision to litigate the merits 
of Smith’s legal theory and request for class certification was 
inconsistent with a desire to arbitrate. Because we aﬃrm the 
district court’s conclusion that GC Services waived any right 
to arbitrate, we need not explore whether GC Services could 
have enforced the arbitration agreement as a nonsignatory.  
   For these reasons, we AFFIRM the district court’s denial 
of GC Services’ motion to compel arbitration.